        Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 1 of 9                       FILED
                                                                                  2020 Apr-21 AM 10:18
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

YVONNE JOHNSON,                        )
                                       )
      Plaintiff,                       )
                                       )       CASE NO.:
                                       )
ST. VINCENT’S HEALTH                   )       JURY TRIAL DEMAND
SYSTEM and ST. VINCENT’S               )
EAST,                                  )
                                       )
      Defendant.                       )

                                  COMPLAINT

                        JURISDICTION AND VENUE

       1.   This is a complaint for legal and equitable relief to redress violations of

the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), and the

Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”).

       2.   Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331,

1332, and § 1343.

       3.   Venue for this action is proper under 28 U.S.C. § 1391. Defendant

employed Plaintiff in the Southern Division of the Northern District of Alabama.

                                           PARTIES

       4.   Plaintiff Yvonne Johnson (“Ms. Johnson””) is a citizen of the United

States of America and of the State of Alabama and resides in the Southern Division

of the Northern District of Alabama.
                                           1
        Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 2 of 9



       5.      Defendants provide medical services and are an employer under the

ADA and the ADEA. Defendants’ primary place of business is in the Southern

Division of the Northern District of Alabama.

                         ADMINISTRATIVE REMEDIES

       6.      Defendant terminated Plaintiff Yvonne Johnson on April 15, 2019.

       7.      Ms. Johnson filed a Charge of Discrimination against the Defendant

with the Equal Employment Opportunity Commission (“EEOC”) on June 17, 2019.

(See Exhibit A).

       8.      Plaintiff filed her Charge of Discrimination within 180 days of her

termination.

       9.      The EEOC issued a Dismissal and Notice of Rights to Ms. Johnson

dated January 17, 2020. (See Exhibit A).

       10. Ms. Johnson received the Dismissal and Notice of Rights after January

17, 2020.

       11. Ms. Johnson initiated this action within 90 days of her receipt of the

Dismissal and Notice of Rights.

                            STATEMENT OF FACTS

       12. Ms. Johnson is seventy-one (71) years old. She has worked in the

medical field as a Registered Nurse since 1981.




                                           2
         Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 3 of 9



       13. Ms. Johnson began working for Defendants in 2015 as a part-time RN

in the operating room at St. Vincent’s East.

       14. Ms. Johnson injured her back while at work on March 5, 2018.

       15. Ms. Johnson’s physical impairments include multi-level degeneration

and stenosis of the lower back, as well as diabetes.

       16. After her injury, Ms. Johnson began receiving medical treatment

through workers’ compensation.

       17. On July 16, 2018, Ms. Johnson had a face-to-face meeting with Leschen

Hamner (“Hamner”) in Human Resources to request a reasonable accommodation.

Hamner advised Ms. Johnson that she could transfer to another position as a

reasonable accommodation.

       18. Ms. Johnson applied to open positions that she was qualified to perform

on Defendants’ website while she continued to receive medical treatment for her

back injury.

       19. Ms. Johnson attempted to communicate with Hamner regarding her

applications on multiple occasions.

       20. On March 21, 2019, Ms. Johnson was released to return to work in a

light duty position.

       21. On March 22, 2019, Ms. Johnson submitted a new request for

accommodation directly to Hamner and Ashley Thomas in Human Resources, as


                                          3
         Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 4 of 9



well as her direct supervisor Deidra Bentley. Ms. Johnson included March 21, 2019

work release with her request.

       22. On March 22, 2019, Hamner acknowledged in writing that Ms.

Johnson’s request for accommodation had been received.

       23. After submitting her request for accommodation, Ms. Johnson applied

for open positions listed on Defendants’ website that she was qualified to perform.

       24. On April 12, 2019, Ms. Johnson had a face-to-face meeting with

Hamner where Ms. Johnson expressed that she had difficulty accessing the

application for all of the open positions listed on Defendants’ website. Hamner did

not offer assistance to Ms. Johnson with the applications. Hamner made reference to

Ms. Johnson being close to retirement age.

       25. On April 15, 2019, Defendants’ terminated Ms. Johnson alleging that

she failed to engage in the interactive process for a reasonable accommodation.

                                  COUNT ONE
                       DISABILITY DISCRIMINATION CLAIM

       26. Ms. Johnson incorporates by reference the allegations contained in

paragraphs 1 through 25 as if set forth herein.

      27.    Ms. Johnson’s physical impairments are disabilities under the ADA

because she has a record of having physical impairments that substantially limit one

or more major life activities.



                                          4
            Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 5 of 9



       28.     Ms. Johnson was regarded by Defendants as having a physical

impairments that substantially limit or limited one or more major life activities.

       29.     Ms. Johnson was a qualified individual as she could, with or without

reasonable accommodations, perform the essential functions of a Registered Nurse

in which she was employed by Defendants.

       30.     On April 15, 2019, Defendants terminated Ms. Johnson due to her

disability.

       31.     Defendants’ decision to terminate Plaintiff was, and is, unlawful and in

violation of the Americans with Disabilities Act of 1990.

       WHEREFORE, PREMISES CONSIDERED, Ms. Johnson respectfully

requests that this Court grant her relief as follows:

       a.      Grant Plaintiff a declaratory judgment that the employment practices

       complained of herein violate the rights of Plaintiff as secured by the

       Americans with Disabilities Act of 1990, and the Civil Rights Act of 1991.

       b.      Grant Plaintiff a permanent injunction enjoining Defendants, their

       agents, successors, employees, attorneys, and those acting in concert with the

       Defendants and at the Defendants’ request, from continuing to violate the

       Americans with Disabilities Act of 1990, and the Civil Rights Act of 1991.

       c.      Enter an order requiring Defendants to reinstate Plaintiff to

       employment with Defendants or front pay in lieu thereof.


                                           5
           Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 6 of 9



      d.      Grant Plaintiff an award of back pay and fringe benefits (plus interest)

      and compensatory damages.

      e.      Plaintiff prays for such other relief and benefits as the cause of justice

      may require, including, but not limited to, an award of costs, attorney’s fees

      and expenses.

                                 COUNT TWO
                       FAILURE TO ACCOMMODATE CLAIM

      32.     Ms. Johnson incorporates by reference the allegations contained in

paragraphs 1 through 31 as if set forth herein.

      33.     Ms. Johnson’s physical impairments are disabilities under the ADA

because she has a record of having physical impairments that substantially limit one

or more major life activities.

      34.     Ms. Johnson was regarded by Defendants as having a physical

impairments that substantially limit or limited one or more major life activities.

      35.     Ms. Johnson was a qualified individual as she could, with or without

reasonable accommodations, perform the essential functions of a Registered Nurse

in which she was employed by Defendants.

      36.     Ms. Johnson requested a reasonable accommodation and attempted to

engage in the interactive process with Defendants.




                                           6
           Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 7 of 9



      37.     Ms. Johnson was a qualified individual for several of Defendants’ open

positions during the relevant time period.

      38.     Defendants’ refusal to provide reasonable accommodations was and is

unlawful and in violation of the Americans with Disabilities Act of 1990.

      WHEREFORE, PREMISES CONSIDERED, Ms. Johnson respectfully

requests that this Court grant her relief as follows:

      a.      Grant Plaintiff a declaratory judgment that the employment practices

      complained of herein violate the rights of Plaintiff as secured by the

      Americans with Disabilities Act of 1990, and the Civil Rights Act of 1991.

      b.      Grant Plaintiff a permanent injunction enjoining Defendants, their

      agents, successors, employees, attorneys, and those acting in concert with the

      Defendants and at the Defendants’ request, from continuing to violate the

      Americans with Disabilities Act of 1990, and the Civil Rights Act of 1991.

      c.      Enter an order requiring Defendants to reinstate Plaintiff to

      employment with Defendants or front pay in lieu thereof.

      d.      Grant Plaintiff an award of back pay and fringe benefits (plus interest)

      and compensatory damages.

      e.      Plaintiff prays for such other relief and benefits as the cause of justice

      may require, including, but not limited to, an award of costs, attorney’s fees

      and expenses.


                                           7
           Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 8 of 9



                                  COUNT THREE
                            AGE DISCRIMINATION CLAIM

       39. Ms. Johnson incorporates by reference the allegations contained in

paragraphs 1 through 38 as if set forth herein.

      40.     At the time of her termination, Ms. Johnson was 71 years old.

      41.     Defendants replaced Ms. Johnson with a substantially younger

employee.

      42.     At the time of her termination, Defendants made reference to Ms.

Johnson being close to retirement age.

      43.     Defendants have exhibited a bias against older employees in favor of

younger employees.

      44.     On April 15, 2019, Defendants terminated Ms. Johnson due to her age.

      45.     Defendants’ decision to terminate Plaintiff was, and is, unlawful and in

violation of the Age Discrimination in Employment Act.

      WHEREFORE, PREMISES CONSIDERED, Ms. Johnson respectfully

requests that this Court grant her relief as follows:

      a.      Grant Plaintiff a declaratory judgment that the employment practices

      complained of herein violate the rights of Plaintiff as secured by the Age

      Discrimination in Employment Act.

      b.      Grant Plaintiff a permanent injunction enjoining Defendants, their

      agents, successors, employees, attorneys, and those acting in concert with the
                                           8
          Case 2:20-cv-00536-AKK Document 1 Filed 04/20/20 Page 9 of 9



     Defendants and at the Defendants’ request, from continuing to violate the Age

     Discrimination in Employment Act.

     c.      Enter an order requiring Defendants to reinstate Plaintiff to

     employment with Defendants or front pay in lieu thereof.

     d.      Grant Plaintiff an award of back pay and fringe benefits (plus interest),

     compensatory damages, and liquidated damages.

     e.      Plaintiff prays for such other relief and benefits as the cause of justice

     may require, including, but not limited to, an award of costs, attorney’s fees

     and expenses.

              PLAINTIFF REQUESTS A TRIAL BY STRUCK JURY.

                                                     Respectfully submitted,


                                                     /s/ Ashley R. Rhea
                                                     Ashley R. Rhea
                                                     Bar Number: asb-8736-H81O
                                                     Attorney for Plaintiff


OF COUNSEL:
RHEA LAW LLC
104 23rd Street South
Suite 100
Birmingham, AL 35233
Telephone: (205) 675-0476
Email: arhea@rhealawllc.com




                                          9
